Citation Nr: 1219426	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left wrist disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 to October 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right wrist disorder and entitlement to service connection for a left shoulder disorder and a back disorder have been raised by the evidence of record, but have not been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Appeals Management Center (AMC) for appropriate action. 


Preliminarily, the Board notes that the issue has been recharacterized as a claim for service connection for any psychiatric disorder, to include PTSD.  A claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  The Veteran filed a claim for entitlement to service connection for PTSD and problems with insomnia, depression, and anxiety since service.  The RO adjudicated the claim solely as a claim for service connection for PTSD.  VA medical records contain diagnoses of PTSD, depression, anxiety not otherwise specified, and mood disorder, not otherwise specified.  Accordingly, the Board finds that the issue is more properly characterized as a claim for a psychiatric disorder, to include PTSD. 

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, a right knee disorder, a left knee disorder, a right shoulder disorder, and a left wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral hearing loss is related to active service.

2.  The evidence of record demonstrates that bilateral tinnitus is related to active service.

3.  Service connection for bilateral knee disorders was denied by an unappealed February 1972 rating decision.

4.  Evidence associated with the claims file since the unappealed February 1972 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left knee disorder.

5.  Service connection for a right knee disorder was also denied by an unappealed January 1982 rating decision.

6.  Evidence associated with the claims file since the unappealed January 1982 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the petition to reopen claims for entitlement to service connection for right and left knee disorders, because the claims are being reopened and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide those issues.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).  Likewise, with respect to the claims for entitlement to service connection for bilateral hearing loss and tinnitus, because the claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide those issues.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

Service connection claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

The Veteran's August 1967 service entrance examination showed normal hearing.  The August 1971 service discharge examination also showed normal hearing.  In the August 1971 service discharge report of medical history, the examiner noted hearing loss, minor, due to work, treated.  The Veteran reported hearing loss.  

In a December 2002 VA audiological consultation report, the Veteran reported decreased hearing, left worse than right, since 1969 after an explosion during service.  He stated he could not hear for days after the incident.  He reported bilateral constant tinnitus since 1969.  The Veteran stated that he had in-service noise exposure in the Air Force due to his work in munitions.  The assessment was bilateral mild to severe high frequency hearing loss and tinnitus.  The examiner found that hearing loss and tinnitus were more likely than not due to acoustic trauma suffered during service, noting the Veteran's reported noise exposure history and the configuration of the audiogram.  

An August 2006 VA examination was conducted.  The Veteran reported military noise exposure to B-52 jet engines on the flight line with intermittent noise protection.  He reported an incident in July 1969 when an aircraft exploded causing a temporary loss of hearing for a few days.  The Veteran reported bilateral constant tinnitus.  The examiner stated that the Veteran was inconsistent in his explanation of onset, location, and description of tinnitus.  

The audiological evaluation determined pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
55
75
LEFT
20
10
15
35
70

Speech audiometry revealed speech recognition ability of 100 percent in the bilateral ears.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner concluded that the hearing loss and tinnitus were not caused by or a result of incidents of service.  The examiner noted that the service treatment records (STRs) showed hearing within normal limits at separation and the presence of extensive occupational noise exposure as a carpenter for 30 years after the military.  The examiner noted that regarding tinnitus, there was no record of tinnitus in the STRs or shortly after service separation, as well as inconsistencies in the Veteran's lay statements regarding the onset and description of tinnitus.  

At the March 2012 Board hearing, the Veteran reported that during service, there was an explosion and he was deaf afterwards for almost a week.  He had trouble hearing on the flight line.  The Veteran reported constant ringing of the ears and denied significant post-service noise exposure.  

The Board finds that the evidence of record supports a finding of service connection for bilateral hearing loss and bilateral tinnitus.  First, the August 2006 VA examination diagnosed bilateral hearing loss for VA purposes.  See 38 C.F.R. §§ 3.303(a), 3.385; Shedden, 381 F.3d at 1167.  The Veteran provided competent and credible testimony of current ringing in his ears.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).

Second, although hearing loss and tinnitus were not diagnosed during service, nor within one year thereafter, the evidence of record demonstrates acoustic noise exposure during service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  Service personnel records indicate the Veteran was a weapons mechanic specialist and served for 4 years, including one year in Thailand.  He provided competent statements at the 2002 VA audiological consultation and at the 2012 Board hearing of in-service noise exposure.  See Espiritu, 2 Vet. App. at 495.  The Board finds his testimony regarding in-service noise exposure and tinnitus competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Charles, 16 Vet. App. at 374; Espiritu, 2 Vet. App. at 495.

Third, the remaining competent and credible evidence of record demonstrates that hearing loss and tinnitus are related to service.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Veteran provided statements in a 2002 VA medical record that he had had tinnitus since service.  See 38 C.F.R. § 3.303(b); Charles, 16 Vet. App. at 374; Espiritu, 2 Vet. App. at 495.  Both the December 2002 and August 2006 VA medical opinions are competent, but the Board assigns more probative weight to the 2002 medical opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner").  The 2006 VA examiner based the negative nexus opinions on the Veteran's normal hearing at service separation, inconsistencies in the Veteran's statements regarding tinnitus, and lack of documentation in the STRs.  But hearing loss is not required to be shown at separation, the examiner did not indicate, and the record does not otherwise show, the inconsistencies in the Veteran's statements, and documentation in the STRs is not required.  See Buchanan, 451 F.3d at 1336-37; Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Hensley, 5 Vet. App. at 159-60. 

Notably, the Board assigns significant weight to the December 2002 VA medical opinion.  The examiner's rationale included consideration of the Veteran's lay statements regarding the onset of hearing loss and tinnitus and the configuration of the audiogram results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion included the thoroughness and detail of the opinion).  Thus, the more probative evidence of record demonstrates that hearing loss and tinnitus are related to service.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bilateral hearing loss and tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

New and material claims

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  No such new and material evidence was presented within the appeal periods of the relevant rating decisions and relevant official service department records that existed but were not associated with the claims file when VA first decided the claims have not been later associated with the claims file. 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Here, in a February 1972 rating decision, the RO denied service connection for any right and left knee disorders because there were no current disabilities.  The Veteran did not perfect an appeal of that decision.  That decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  In a January 1982 rating decision, the RO denied service connection for a right knee disorder because there was no current disability.  The Veteran did not appeal that decision.  That decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In May 2006, the Veteran requested to reopen his claim of entitlement to service connection for right and left knee disorders.  In a May 2007 rating decision, the RO found that the right knee disorder claim was not reopened because there was no evidence of a chronic condition diagnosed during service or a nexus to service, and the left knee disorder claim was not reopened as there was no evidence of aggravation of a preexisting disability.  The RO thus found that there was no evidence that raised a reasonable possibility of substantiating the claims.

Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the February 1972 and January 1982 rating decisions are the last final disallowances, the Board must review all of the evidence submitted since those actions to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Regarding the left knee disorder, evidence of record at the time of the January 1972 decision includes the Veteran's STRs and a January 1972 VA orthopedic examination.  The STRs document left knee complaints upon service entrance and during service.  Internal derangement of the left knee was assessed.  The 1972 VA orthopedic examination determined that there was a normal left knee.  

Evidence submitted after the January 1972 decision includes private and VA medical records, a December 1981 VA orthopedic examination, and a January 2002 VA general medical examination.  The 1981 VA examination noted bilateral knee degenerative changes.  The 2002 VA examination provided a diagnosis of left knee degenerative joint disease.  In a September 2002 VA record, remarkable left knee varus deformity was noted.  In an October 2002 VA record, it was noted that knee x-rays done in December 2001 noted severe degenerative joint disease, lateral subluxation of the tibia relating to ligamentous laxity, and lateral subluxation of the patella, right greater than left.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is also material, particularly the current diagnosis of left knee degenerative joint disease, relates to unestablished facts necessary to establish the claim - the presence of a current left knee disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as it indicates a current disability, which was noted to be lacking in the 1972 rating decision.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim regarding the left knee is reopened.

Regarding the right knee disorder, evidence of record at the time of the January 1982 decision includes STRs, a January 1972 VA orthopedic examination, and a 1981 VA orthopedic examination.  The STRs noted right knee complaints.  Internal derangement of the right knee was assessed.  A January 1972 VA orthopedic examination determined that there was a normal right knee.  A December 1981 VA examination noted right knee arthralgia and swelling, with x-rays showing degenerative joint disease.

Evidence submitted after the January 1982 decision includes private and VA medical records, a January 2002 VA general medical examination, and lay statements.  The VA examination provided a diagnosis of right knee degenerative joint disease.  In various lay statements, the Veteran reported that his right knee symptoms had existed continuously since service discharge.  In an October 2002 VA record, it was noted that knee x-rays done in December 2001 noted severe degenerative joint disease, lateral subluxation of the tibia relating to ligamentous laxity, and lateral subluxation of the patella, right greater than left.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is also material because relates to unestablished facts necessary to establish the claim - the presence of a current right knee disability and the existence of continuity of symptomatology.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as it indicates a current disability, which was found not to exist in the 1982 rating decision.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim regarding the right knee disorder is reopened.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits. 

New and material evidence having been received, the claims for entitlement to service connection for right and left knee disorders are reopened.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Psychiatric Disorder

Regarding the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, remand is required to obtain a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding this claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the Veteran reported nervousness in his August 1971 service discharge report of medical history.  An examiner noted nervousness since his wife left him in 1969.  In VA medical records beginning in March 2002, probable PTSD that should be service-connected was noted.  Diagnoses of record include PTSD, depression, anxiety not otherwise specified, and mood disorder, not otherwise specified.  Regarding PTSD stressors, the Veteran reported in a July 2002 VA record that while assigned to loading bombs to planes, one day he heard a click but nothing happened.  He stated that to this day, this incident recurs in his dreams and he wakes up in a cold sweat.  In a September 2002 VA PTSD intake assessment, the Veteran denied combat, but reported that a bomb exploded while he was stationed in Thailand loading bombs.  Additionally, prior to that incident, two men were killed when a bomb exploded while they were stacking bombs.  He reported thoughts of the incident since that time.  In a June 2007 lay statement, the Veteran asserted that he lived every day with thoughts of what he did while in service; that he stacked bombs onto B-52s that then killed innocent people.  He stated he was part of the fastest B-52 bomb loading team.  He also reported an explosion in July 1969 and that he saw a friend die at Utapao, Thailand, in late summer, possibly September.  At the 2012 Board hearing, the Veteran reported that in September 1968, when he was on a plane to Thailand that stopped in Saigon, the plane was fired upon.  He also noted that he constantly hears the bomb noises.  Accordingly, there are current psychiatric diagnoses of record, a notation of nervousness during service, lay testimony of in-service events, and lay testimony of psychiatric symptoms since service.  Thus, remand is required for an examination.

Additionally, the Board notes that the RO issued a formal finding of a lack of information required to corroborate stressors.  But this was made before the Veteran submitted additional information regarding alleged stressors.  Accordingly, the Board must clarify with the Veteran his alleged stressors and determine whether verification of the stressors is possible.

Knee Disorders

Regarding the claims for entitlement to service connection for a right knee and a left knee disorder, remand is required to obtain a VA examination. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding these claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  

Here, regarding the right knee disorder, 2003 VA medical records diagnosed severe degenerative joint disease.  Other VA records noted bilateral knee joint replacement in 2003.  In STRs dated in 1968 through 1971, the Veteran reported right knee pain, and the records showed a right knee twisting injury, internal derangement of the right medial knee, doubtful internal derangement, and possible chondromalacia.  1969 and 1970 x-rays found normal right knee.  At 1972 and 1981 VA examinations, the Veteran reported continuous knee pain and problems.  In a December 1979 private medical record, there was a torn medial meniscus of the right knee.  Thus, there is evidence of currently diagnosed disabilities, in-service symptoms, and evidence of symptoms since service discharge.  Accordingly, remand for a VA examination is required.  

Here, regarding the left knee disorder, VA medical records demonstrate current disabilities, including degenerative joint disease and a knee replacement in 2003.  The August 1967 service entrance examination noted slight left knee cruciate laxity, although the knee was currently stable.  STRS noted instability in April 1968 and internal derangement and a possible ruptured medial meniscus in April 1970.  The August 1971 service discharge examination noted normal lower extremities, but in the service discharge report of medical history, the Veteran noted swollen and painful knees, and bilateral trick and locked knee.  In December 1979 private records, a left medial meniscectomy was conducted.  The postoperative diagnoses were ancient tear of the medial meniscus and arthritis, medial compartment.  VA records noted bilateral knee replacements conducted in 2003.  Thus, there is evidence of currently diagnosed disabilities, a pre-existing left knee condition with complaints during service, and post-service surgery indicating possible aggravation.  Accordingly, remand for a VA examination is required.  

While on remand, additional efforts to attempt to obtain private medical records should be made.  VA's duty to assist also includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  Here, in October 2007, the Veteran submitted a statement that he received treatment from Dr. Bugni at Rideout Hospital from 1974 to 1981.  The RO requested records from Rideout Hospital.  Although records from Rideout are associated with the claims file, from surrounding documentation, it appears that the records were sent regarding a request for record from carpal tunnel syndrome from 1987.  Although the Veteran stated in a June 2007 submission that the records were destroyed, the Board finds that on remand, another authorization and attempt to obtain records must be conducted.  Additionally, in the Veteran's September 1981 claim, he reported treatment for his knees from Dr. Mirkin and Dr. Odgers in Pomona, California in April 1972, and treatment from Dr. Bugni in Yuba City, California, from 1974 to 1980.  At the December 1981 VA examination, he reported treatment from Dr. Bugni in Yuma City, CA.  VA has not yet attempted to obtain these records.  Furthermore, although records from the San Francisco VA Medical Center are associated with the claims file, it was noted that the Veteran's knee surgeries were conducted in 2003 at that facility; such surgical records are not associated with the claims file.  Accordingly, on remand, authorizations and attempts to obtain relevant records must be conducted.  

Left Wrist and Right Shoulder Disorders

Regarding the claim for entitlement to service connection for a left wrist disorder, remand is required for a VA examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding these claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

The Veteran's service discharge report of medical history noted a wrist injury in 1970.  In a December 1981 VA examination, the Veteran testified that he injured both wrists and his right shoulder in an incident involving a bomb bay door.  He reported continuing pain since service.  At the 2012 Board hearing, the Veteran testified that he injured his wrist and shoulder in an incident where he was standing on a ladder, holding a heavy bomb bay door with a partner.  His partner's ladder broke, and the weight of the door pushed the Veteran backwards, onto the ground and onto his shoulder and back.  It also caused his wrists to be pushed backwards.  He testified that his wrists were casted at that time.  Private medical records from October 2000 and March 2001 indicate pain in the wrists and the right clavicle.  In VA records beginning in 2001, the Veteran reported right shoulder and wrist pain.  In the January 2002 VA general medical examination, the diagnoses included right shoulder arthralgia.  2005 VA records noted right shoulder degenerative joint disease and rotator cuff syndrome.  VA records in 2006 indicate that the wrists should probably be service-connected.  A September 2006 VA record noted left wrist degenerative joint disease.  Thus, the evidence of record demonstrates lay evidence of wrists and shoulder injuries, with continuity of symptoms since that time, and current left wrist and right shoulder disabilities.  Accordingly, examination is required to obtain etiological opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or electronic claims file all outstanding records of treatment.  Specifically request records of the Veteran's 2003 bilateral knee surgery.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Request that he provide authorizations to obtain the following private records:  treatment by Dr. Bugni, at Rideout Hospital from 1974 to 1981; treatment by Dr. Mirkin in Pomona, California in April 1972; and treatment by Dr. Odgers in Pomona, California in April 1972.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the electronic and/or paper claims file, provide the Veteran with an appropriate examination to determine the etiology of the right knee disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each right knee disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service pain and post service complaints of pain in the 1972 and 1981 VA examinations and medical records thereafter.  The examiner must also specifically address the STRs indicating right knee pain, right knee twist injury, internal derangement, and possible chondromalacia.  The examiner must also address ongoing knee difficulties document in the VA records, to include the 2003 knee replacement.  The examiner should assume, for purposes of this remand only, that the Veteran has experienced ongoing pain since service discharge.  

4.  After any additional records are associated with the electronic and/or paper claims file, provide the Veteran with an appropriate examination to determine the etiology of the left knee disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed left knee disorder underwent an increase in severity during service.  If there was such an increase during service, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such increase is due to the natural progress of the disease.  The examiner must specifically address the Veteran's assertions of an in-service left knee pain and pain thereafter.  The examiner must also address the STRs noting cruciate laxity, instability, internal derangement, and possible ruptured medial meniscus.  The examiner must also address the 1979 private medical records indicating a left knee meniscectomy and ongoing knee difficulties in the VA records, to include the 2003 knee replacement.  The examiner should assume, for purposes of this remand only, that the Veteran has experienced ongoing pain since service discharge.  

5.  After any additional records are associated with the electronic and/or paper claims file, provide the Veteran with an appropriate examination to determine the etiology of his left wrist and right shoulder disorders.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed left wrist and/or right shoulder disorder had its onset in or is otherwise related to, service.  The examiner must specifically address the Veteran's discharge report of a wrist injury in 1970., and his statements regarding injuries sustained after being hit by a bomb bay door (see above), among other evidence and lay statements.  The examiner should assume, for purposes of this remand only, that the Veteran has experienced ongoing pain since service discharge.

6.  After any additional records are associated with the electronic and/or paper claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorders.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service stressful experiences.  The examiner must also specifically address the nervousness as noted on service discharge report of medical history. 

If any alleged stressor is verified, or if the AMC determines that the Veteran's alleged stressors are based upon a fear of hostile military or terrorist activity, an examination to determine the presence and etiology of any PTSD is required.  Because such an examination will be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the examiner must comment upon the findings of probable PTSD in the Veteran's VA medical records.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors 1) established as having occurred during active service and 2) claimed by the Veteran.  Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


